J-S64011-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

LISA THOMPSON

                            Appellant              No. 283 WDA 2014


          Appeal from the Judgment of Sentence December 16, 2013
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0010016-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

JUDGMENT ORDER BY LAZARUS, J.:                  FILED OCTOBER 17, 2014

        Lisa Thompson appeals from the judgment of sentence imposed by the

Court of Common Pleas of Allegheny County after she pled guilty to

possession with intent to deliver (PWID),1 two counts of possession of a

controlled substance,2 and possession of drug paraphernalia.3 Upon careful

review, we dismiss the appeal.

        On December 16, 2013, Thompson pled guilty to the above-referenced

offenses.    She waived her right to a pre-sentence investigation, and was



____________________________________________


1
    35 P.S. § 780-113(a)(30).
2
    35 P.S. § 780-113(a)(16).
3
    35 P.S. § 780-113(a0(32).
J-S64011-14



sentenced by the Honorable Kathleen A. Durkin to sixteen to forty months’

incarceration followed by five years’ probation.

      On appeal, Thompson raises the following issue for our review:

      Was the sentence imposed manifestly excessive, unreasonable
      and an abuse of discretion where the court failed to consider the
      nature and characteristics of the defendant and her need for
      rehabilitation before imposing a sentence of total confinement.

Brief of Appellant, at 4.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right.           An appellant
      challenging the discretionary aspects of his sentence must
      invoke this Court’s jurisdiction by satisfying a four-part test: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa. Super. 2011) (citations

omitted).

      We have carefully reviewed the record, including the transcript of the

December 16, 2013 guilty plea/sentencing hearing. Because Thompson did

not preserve her challenge to the discretionary aspects of sentence at the

hearing or in a motion for reconsideration, we are precluded from reviewing

her claim. See Allen, supra.

      Appeal dismissed.




                                     -2-
J-S64011-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2014




                          -3-